Citation Nr: 1612271	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  06-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for varicose veins, to include as secondary to service-connected left knee retropatellar pain syndrome associated with a left mid femur exostosis and residuals of a crush injury.  

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability prior to February 26, 2015, and in excess of 20 percent since February 26, 2015.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from July 1988 to July 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2015 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  The December 2009 decision denied service connection for both shoulders and left leg varicose veins, and the Veteran appealed that determination to the Board.  Then, a March 2015 rating decision granted service connection for the right shoulder, assigning a 10 percent evaluation effective August 18, 2009, and a 20 percent evaluation effective February 26, 2015.  The Veteran then disagreed with those assigned ratings, perfecting another appeal to the Board in August 2015.  

In September 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in Seattle.  

In March 2016, the representative submitted a waiver of all evidence received by VA since the February 21, 2014 Board decision that remanded the case. 

As part of an increased rating claim, a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of a claim for a higher rating if reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, individual unemployability is not at issue in the present case.  Per the record, the Veteran has worked throughout the appeals period as a corrections officer and a probation officer.  

The issues of entitlement to service connection for varicose veins and a left shoulder disability addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 26, 2015, the Veteran's service connected dominant right shoulder disability was manifested by popping, pain on movement, perceived weakness in the arm, swelling, and limited range of motion above shoulder level.   

2.  Since February 26, 2015, the Veteran's service connected dominant right shoulder disability has been manifested by popping, pain on movement, perceived weakness in the arm, swelling, and limited range of motion with forward flexion to 70 degrees, abduction to 70 degrees, and internal rotation to 90 degrees.  


CONCLUSIONS OF LAW

1.  Prior to February 26, 2015, the criteria for a rating in excess of 10 percent disabling for a right shoulder disability were not met. 38 U.S.C.A. § 1155, 5107 (West 2014 and Supp. 2015); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

2.  Since February 26, 2015, the criteria for a rating excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014 and Supp. 2015); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Right Shoulder Disability 

The Veteran's shoulder disability has been evaluated under Diagnostic Code (DC) 5201, found in the Schedule of Ratings for the Musculoskeletal System.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5201 contemplates a disability of the arm manifested by limitation in motion.  Under DC 5201, limitation of the dominant arm at the shoulder level warrants a 20 percent rating.  When motion is limited to midway between the side and shoulder level, a 30 percent rating is warranted.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted.  38 C.F.R.  
§ 4.71a, DC 5201.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, or pressure on manipulation, should be carefully noted and definitely related to the affected joints. The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In the present case, the Veteran seeks a higher initial rating and staged rating.  The Veteran has been awarded a 10 percent initial rating since August 19, 2009, and a 20 percent rating since February 26, 2015.  The Veteran asserts that he has popping in his right shoulder, limited range of motion, pain on movement and difficulty picking up objects.  He reports reliance on the left arm to pick up objects.  

1.  Prior to February 26, 2015

In a March 2015 rating decision, the RO granted the Veteran a 10 percent rating, effective August 18, 2009, based on painful motion pursuant to 38 C.F.R. §4.59.  The Board's review of the available records during this period, including VA treatment records and private treatment records, fail to demonstrate a disability warranting a rating above 10 percent.  

During the period prior to February 26, 2015, the Veteran consistently complained of right shoulder pain with movement.  In October 2009, the Veteran received corticosteroid shots from a private treating physician at GroupHealth.  Aside from records denoting the shoulder injections, no substantive assessment of the Veteran's right shoulder would be performed until 2013, when the Veteran started physical therapy (PT) at the American Lake, Washington VA Medical Center (American Lake VAMC).  In other words, these medical records, while indicating the Veteran had chronic shoulder pain, did not provide any objective findings that would allow any meaningful evaluation under VA's rating schedule. 

From February 2013 through April 2013, the Veteran attended PT at the American Lake VAMC to increase the functionality of the right shoulder.  In early February 2013, at the initial PT consult, the Veteran reported constant, unchanging right shoulder pain with the symptoms affecting his activities when the pain reached a 7 out of 10 (10 being the most intense).  He reported that cortisone shots improved the pain.  At the time, the Veteran was employed as a probation officer.  Range of motion tests revealed flexion to 130 degrees with end range pain; abduction to 144 degrees with pain during motion, and normal adduction.  With range of motion being above shoulder level, the disability was closely approximated by a 10 percent rating with a showing of painful motion without additional limitation in range of motion of the arm.  

At the first PT appointment in February 2013 after the initial consultation, the Veteran's active flexion had reduced significantly to 90 degrees with the bone starting to click. The Board notes that such a range of motion would be consistent with a 20 percent rating.  However, the Board does not review results in a bubble.  Each evaluative test is viewed in the context of the entire record.  This particular finding was an outlier when compared to the other contemporaneous records.

In reviewing subsequent PT treatment records, the Veteran's active flexion increased to above shoulder height in subsequent evaluations.  In March 2013 PT appointments, the Veteran's active flexion was, at worst, to 120 degrees and at best to 160 degrees, which is above shoulder height despite having continued pain, which he reported as between 5-7 out of 10.  At the conclusion of PT in April 2013, the Veteran reported that he was not that concerned with the right shoulder disability due to more pressing issues with his sarcoidosis.  The April 2013 notation is the last of record during this period discussing the severity of the Veteran's right shoulder.  

In subsequent primary care consults conducted in March 2013, June 2013, October 2013 and July 2014 at American Lake VAMC, the Veteran continued to complain of shoulder pain, but no additional range of motion limitations were noted at any consultation.  Only the March 2013 and June 2013 consultations specifically mentioned right shoulder pain.  The other consultations note shoulder pain generally without identifying which shoulder. 

Since the range of motion was above shoulder height for the majority of the Veteran's right shoulder evaluations, the Board finds a 10 percent rating continued to be appropriate absent evidence of additional limitation in range of motion.  Higher ratings require additional loss of range of motion, which was not shown.  
2.  Since February 26, 2015

The RO increased the Veteran's rating to 20 percent under DC 5201 based on the results of a February 2015 VA examination.  At the September 2015 hearing, the Veteran reported that he had no use of his right arm. 

In reviewing that examination, as well as a July 2015 Group Heath private treatment record, the Board finds that the 20 percent rating most closely approximates the severity of the Veteran's right shoulder disability during this period. 

At the February 2015 VA examination, the Veteran reported that he had more pain and less mobility in the right shoulder, which was substantiated by the VA examination.   The range of motion tests found flexion to 70 degrees, abduction to 70 degrees, and internal rotation to 90 degrees without painful motion.  The examiner opined that the Veteran's right shoulder disability, degenerative joint disease, represented a disability that caused less movement than normal and pain on movement, but did not result in any pain flare-ups and/or any additional limitation of functional ability of the right shoulder joint due to repeated use.  Since the range of motion was at shoulder height, the Board finds the severity of the right shoulder disability was consistent with a 20 percent rating.  Higher ratings require additional limitations in range of motion, which was not present. 

Since the February 2015 VA examination, the Veteran has reported that he has no use of the right arm, as noted in the Veteran's Board hearing testimony.  

Treatment records received after the VA examination including private treatment records from Group Health and VA treatment records failed to document any additional loss of motion of the right shoulder to warrant a higher rating. 

In the July 2015 Group Heath treatment record that the Veteran submitted at the hearing, the Veteran's complaints are focused on his left shoulder.  The left shoulder is the subject of a pending service connection claim, and he referenced this medical record as supporting that claim.  As part of this examination, the private physician performed range of motion tests.  However, it is unclear whether the range of motion tests were for the left shoulder alone, or both shoulders.  However, even if the Board concludes the examination included evaluation of the right shoulder, the range of motion remained essentially at shoulder level, which is consistent with a 20 percent rating, and no higher.  The range of motion tests noted abduction to 90 degrees in the palm down position and to about 105 degrees in the palm up position.  

As for the Veteran's contention that he has lost the use of his right arm, that is simply not supported by the medical evidence.  While he is competent to state he feels he cannot or does not use the arm as well as he used to, the term "loss of use" is a term of art, based on medical assessments of the functional capability remaining in the arm.  Here, as discussed above, the VA and private medical evidence still shows the ability to raise the arm to about shoulder height, which is not consistent with loss of use.  This fact is further supported by July 2015 VA treatment records, where the Veteran complained of shoulder pain, among other conditions, and was referred to physical therapy.  He was prescribed a four point walker with a seat (Rollator) to assist with ambulation and was denoted to be within functional limits in the physical therapy consultation.  The use of such a device requires the Veteran to put weight on both arms/shoulders to maneuver.  An individual with a total loss of use of the right arm would be unable to utilize such a device effectively.   Ultimately, the Board finds the Veteran continued to be entitled to a 20 percent rating and no higher.  

The Board also considered whether a higher rating could be granted in either time period under other diagnostic codes used to rate the shoulder and arm, but found no others applicable.  The evidence fails to demonstrate ankylosis or impairments of the humerus, clavicle, and/or scapula.  38 C.F.R. § 4.71a, DC 5200, 5202 and 5203. 

3.  Extraschedular Considerations

In extraschedular considerations, the threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In comparing the Veteran's disability level and symptomatology of the right shoulder disability to the rating schedule, the degree of disability presented throughout the entire period is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  With regard to right shoulder disability, the rating schedule focuses on range of motion.  Based on the VA examination reports covering both periods and additional medical documentation of record, the severity of the right shoulder disability manifested by painful motion for which a 10 percent rating was granted, and in the second period of consideration, range of motion had reduced to shoulder level, which is consistent with a 20 percent rating under Diagnostic Code 5201.   

The Board acknowledges the Veteran's challenges associated with this disability including pain with movement, weakness, and fatigability associated with the right shoulder disability.  Even if the Board was convinced that this evidence was sufficient to warrant review of the second step, the Veteran's claim for extraschedular consideration still fails. 

Some of the factors considered "exceptional" include frequent periods of hospitalization and marked interference with employment.  Based on the record, the Veteran has not been hospitalized due to the right shoulder disability.  The record demonstrates brief, regular follow-up appointments with treating physicians, and physical therapists without evidence of any hospitalizations. 

Additionally, the Veteran has not faced marked interference in employment due to the right shoulder disability. The Veteran has been limited in the type of employment he is able to engage due to the right shoulder pain, which limits what he can lift, carrying objects overhead, working overhead, and any tasks that would require him to throw objects.  However, the Veteran has been able to engage in sedentary activities, as represented by his shift from a corrections officer to a probation officer.   The Veteran's statements of a total loss of use of the right shoulder and arm have been refuted by the medical evidence as discussed in the earlier sections. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., he has pain and limited range of motion in the right shoulder.  As was explained in the merits decision above in denying a higher rating, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson  v. McDonald, 762 F.3d 1362 (2014).

In the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for the Veteran's left shoulder disability is not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  VA's Duties to Notify and Assist 

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Information contained in an October 2009 notice satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With regard to the duty to assist, the Veteran raised issues regarding the proper development of his claims file. The VA received the Veteran's service treatment records, service personnel records, and all post-service VA and private treatment records identified by the Veteran and by other entities. 

Furthermore, in February 2015, the Veteran was afforded a VA examination of his right shoulder.  The examiner, a medical professional, interviewed the Veteran, and performed a physical examination of the Veteran's right shoulder which is sufficient to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issue of entitlement to an increased rating.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  With all relevant documentation obtained, the Board finds that no further development is required.

The Veteran also provided testimony at a Board hearing in September 2015.  When a Veterans Law Judge conducts a hearing, she must fulfill two duties. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the undersigned specifically addressed the rating criteria for shoulder disabilities by asking the Veteran a series of questions to elicit information regarding the Veteran's functional ability in the affected right shoulder.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment. There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


ORDER

An initial rating in excess of 10 percent for a right shoulder disability is denied. 

A rating in excess of 20 percent for a right shoulder disability since February 26, 2015 is denied.  


REMAND

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the AOJ.  The Veteran will be notified when further action on his part is required.

At the September 2015 Board hearing, and in several statements throughout the record, the Veteran asserted that his varicose veins were caused by service-connected residuals of a crush injury, or in the alternative, as a direct result of the left leg injury in service.  The Veteran has not been given an examination to assess the etiology of his varicose veins, which were diagnosed by VA in August 2009.  The Veteran has also claimed that his left shoulder disability is either caused or aggravated by his service-connected right shoulder injury.  He has not been afforded an examination to determine the etiology of the left shoulder condition.  Therefore, examinations are warranted. 

Even though the Veteran has raised the theory of secondary service connection, he has not had the benefit of notice of what is required to substantiate such a claim.  On remand, the RO should provide the Veteran with that notice. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with notice regarding secondary service connection in connection with his service connection claims for a left shoulder disability and varicose veins.  

2.  Obtain treatment records from the Puget Sound VA Health Care System since July 2015. 

3.  Obtain appropriate authorizations from the Veteran necessary to obtain any additional private treatment records from GroupHealth since July 2015 and request those documents.  In the alternative, the Veteran may proffer these records.   

4.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of varicose veins.  

Based on the examination results and a review of the record, the examiner should answer the following: 

a)  Is it at least as likely as not (a 50 percent or better probability) that any currently diagnosed varicose veins are directly related to the Veteran's active service, to include the left thigh crush injury?

b)  Is it at least as likely as not that the service-connected left knee disability has caused or aggravated (worsened) the Veteran's varicose veins? 

5.  An examination should also be scheduled to determine the nature and etiology of the Veteran's left shoulder disability (degenerative joint disease).   

Based on the examination results and a review of the record, the examiner should answer the following: 

a)  Is it at least as likely as not (a 50 percent or better probability) that any currently diagnosed left shoulder disability is directly related to the Veteran's active service?

b)  Is it at least as likely as not that the service-connected right shoulder disability has caused or aggravated (worsened) the left shoulder disability?  The examiner should consider the Veteran's overuse theory.  At the Board hearing, the Veteran reported that he relies on his left arm to avoid using the injured right shoulder, which led to shoulder pain and eventual degenerative joint disease. 

6.   After the above development is completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case (SOC) and an appropriate time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


